1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,            Magistrate No. 20MJ3148-DEB
11
                     v.                   ORDER REGARDING DETENTION
12
                                          PENDING TRIAL AND
13   GREY ZAMUDIO,                        SENTENCING
14
             Defendant.
15
16
17      In accordance with Section 3142(f) of the Bail Reform Act
18 of 1984 (18 U.S.C. § 3141, et seq.), a detention hearing was
19 held on August 6, 2020, to determine whether the defendant,
20 GREY ZAMUDIO, should be held in custody pending trial and, if
21 convicted,   sentencing     on   the     above-captioned   matter.
22 Assistant United States Attorney John N. Parmley appeared on
23 behalf of the United States, and attorney Leila W. Morgan of
24 Federal Defenders of San Diego, Inc. appeared on behalf of
25 the defendant.
26
27
28
1                                          I
2               FINDING AND CONCLUSION REGARDING DETENTION
3        At    the    hearing,     the   Government    moved    to    detain   the
4 defendant without bail based on danger to the community.                     The
5 Court found that the Government the Government established,
6 by clear and convincing evidence, that the defendant was a
7 danger       to     the    community    and,   consequently,        should    be
8 detained.          The Court ordered that the defendant be detained
9 pending trial, and if convicted, sentencing in these matters,
10 without prejudice or waiver of the defendant’s right to later
11 apply      for    bail    and   conditions    of   release,       and   without
12 prejudice or a waiver of the right of the United States to
13 seek detention in the event of an application by Defendant
14 for such relief.
15                                        II
16                                       ORDER
17       IT IS HEREBY ORDERED that the defendant be detained
18 pending trial and, if convicted, sentencing in these matters.
19       IT IS FURTHER ORDERED that the defendant be committed to
20 the   custody       of    the   Attorney    General,   or    his   designated
21 representative, for confinement in a corrections facility
22 separate, to the extent practicable, from persons awaiting or
23 serving sentences or being held in custody pending appeal.
24 Defendant         shall   be    afforded    reasonable      opportunity     for
25 private consultation with counsel.                 While in custody, upon
26 order of a court of the United States or upon the request of
27 an attorney for the United States, the person in charge of
28 the correctional facility shall deliver the defendant to the
                                2
1 United States Marshal for the purpose of an appearance in
2 connection with a court proceeding or any other appearance
3 stipulated to by defense and government counsel.
4        This order is made without prejudice to modification by
5 this Court and without prejudice to the Defendant’s exercise
6 of his right to bail, and a detention hearing at a future
7 date.
8        SO ORDERED.
9              8/7/2020
     DATED:   ______________   _______________________________
10                             HONORABLE DANIEL E. BUTCHER
                               United States Magistrate Judge
11
12
13
14
15 Prepared by:
16
17 /s/ Timothy F. Salel
   TIMOTHY F. SALEL
18
   Assistant U.S. Attorney
19
20
21
22
23
24
25
26
27
28
                                  3
